Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed March 3, 2022.

3.	Claims 11 has been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	The Request for Interview for this application has been noted.  However, the examiner does not hold interviews for application that are at after-final status.  The applicant(s) are suggested to consider the USPTO’s AFCP 2.0 program which will conclude with an interview under proper guidelines. This program is generally intended for applications at after-final status nearing allowance.  This is the link for more information: https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's arguments with respect to the rejection of claims 1-8, 10-14, 16, 17, 19, and 20 previously rejected under 35 U.S.C. 102(a)(1) and 102(a)( as being anticipated by Rogynskyy et al. (US 2019/0361934), have been fully considered but they are not persuasive.
Specifically with respect to the argument regarding the filing date, the primary reference (March 31, 2018) claims priority to US Provisional Application 62676187 (May 24, 2018), US Provisional Application 62725999 (August 31, 2018), and US Provisional Application 62747452 
	With respect to the argument regarding the limitation “presenting a graphical interface, in response to detecting the first change, wherein the graphical interface comprises at least a representation of the first node, a representation of the second node, and a representation of a relationship between the first node and the second node, strength of the relationship between the first node and the second node being conspicuously ascertainable based on at least one visual characteristic of an edge connecting the first node and the second node”, the applicant argues the cited portions of Rogynskyy, namely paragraphs 395-396 fails to teach or suggest this limitation.  The examiner disagrees.  However, additional citations have been provided to support such position.
	The applicant seems to be arguing the information that is presented for display, particularly “a representation of the strength of relationship between nodes”, is not explicitly taught by the citation.  The applicant seems to be ignoring common knowledge and arguing subjective descriptive limitations rather than functional limitations (limitations for determining novelty).  Rogynskyy teaches throughout of a “node graph generation system”.  It is common knowledge and inherent that this system generates node graphs.  It is also explicitly taught that this node graph generation system presents a graphical interface for displaying the one or more nodes (paragraph 395, “The node graph generation system 200 can present one or more member node profiles for display”).  Rogynskyy also teaches that the information that is presented is at the discretion of the node owner (paragraph 396, “Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”).  The functional limitation of the presenting step argued above is clearly and explicitly taught.  Nonetheless, Rogynskyy further teaches determining strength of relationship (paragraph 85, 130, 185, and so on).  Clearly, if a particular “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities” (emphasis added). 
Applicant's arguments with respect to the rejection of claims 9, 15, and 18 previously rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al. (US 2019/0361934) in view of Official Notice, have been fully considered but they are not persuasive.
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
As such and because the initial burden is in the hands of the examiner, it is the duty of the applicant to explicitly claim or at least point to and make of record the paragraph(s) from the specification that supports the claimed subject matter.  There has been neither with respect to claim 9, 15, and 18
Claim 9 states: The computer-implemented method of claim 8,  wherein the second graphical feature at least partially surrounds the first graphical feature, such that a first group of nodes belonging to a first category from among the one or more categories is aligned with the first category, and a second group of nodes belonging to a second category from among the one or more categories is aligned with the second category to help improve a human operators understanding of how changes to one or more decisions associated with the first group of nodes affect one or more decisions associated with the second groups of nodes.

The graphical feature is simply the interpretation of information.  Rogynskyy explicitly teaches plurality of different information and the interpretation of information throughout the reference.  The claimed element pertaining to helping to a human operator is mere utility.  There is absolutely no functionality associated with this latter claim limitation.  
As such, the examiner takes official notice because “wherein the second graphical feature at least partially surrounds the first graphical feature, such that a first group of nodes belonging to a first category from among the one or more categories is aligned with the first category, and a second group of nodes belonging to a second category from among the one or more categories is aligned with the second category” is simply aesthetics which is subjective, well-known, routine, and convention and not tied to a specific functionality other than the display of information which is explicitly taught by Rogynskyy. 
Furthermore, the paragraphs recited in the motivation are not some random paragraphs and are very sensible with respect to the art pertaining to the claim limitation.
To simply explain, paragraph 6 states, “the method may include categorizing, by the one or more processors, the connection between the first node profile and the second node profile into a connection category of a plurality of predefined connection categories based on the extracted data”, seems to teach the “aligned” element of the presentation, but in fact at least teaches the organization of the information. Paragraph 396 state, “The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”, explicitly teaches the subjective nature of the presentation.
The applicant seems to be relying merely on the what information is displayed and how that information is displayed.  The type of information or the interpretation of that information without explicit functionality is subjective and are not patentable subject matter.
The applicants are recommended to amend the independent claims to recite explicit novel functionality or functional steps or functional improvement(s) over prior art, to expedite prosecution.
For these reason above  and the rejections set forth below, claims 1-20 remain rejected and pending.		


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-8, 10, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)( as being anticipated by Rogynskyy et al. (US 2019/0361934).
INDEPENDENT:
As per claim 1, Rogynskyy teaches a computer-implemented method comprising: 
obtaining information associated with one or more factors usable for making at least one decision from among a plurality of inter-related decisions represented by a plurality of corresponding nodes implemented in a computing environment by way of one or more data structures, wherein the computing environment provides access to resources that store information about relationships among the plurality of nodes (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities… The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems, document management systems, applicant tracking systems or other source of data that may maintain electronic activities, activities or records”; and [0410]: “It should be appreciated that the system 200 can be configured to generate such statistics for every user type or node having a certain title and comparing the statistics of such users or nodes to generate a benchmark for various parameters that may be factors that contribute to a performance of a user or node”), 
wherein a relationship is presentable as an edge connecting at least two nodes from among the plurality of nodes (see Rogynskyy, FIG. 28), strength of the relationship between the at least two nodes is measurable and definable based on associations between the inter-related decisions (see Rogynskyy, [0085]: “The electronic activity parser 210 can be configured to parse the electronic activity to identify one or more values of fields to be used in generating node profiles of one or more nodes and associate the electronic activities between nodes for use in determining the connection and connection strength between nodes”; and [0185]: “The node pairing engine 240 can compute a connection strength between nodes based on electronic activity associated with both of the nodes. More of the recent electronic activity between the two nodes will indicate a greater connection strength. Moreover, with different tags assigned to those electronic activities, the node pairing engine 240 can further determine the relationship between the two nodes and the context in which the two nodes are connected. For instance, two nodes may be connected through their work on one or more opportunities or one node may report to the second node, among others. The context behind the relationships can be derived from the electronic activity associated with the two nodes as well as other electronic activity associated with each node independent of the other node. In certain embodiments, the node pairing engine 240 can use metadata from the electronic activities to infer connection strength or relationships. For instance, the node pairing engine can compute an average time a node takes to respond to another node and use the average time to respond to determine a connection strength. In some embodiments, the average time to respond is inversely proportional to the strength of the connection. Furthermore, the node pairing engine 240 can look at other information relating to the electronic activities to infer connection strengths. If a node responds to another node outside of business hours can be an indicator of connection strength or connection relationships”); 
determining at least a value that provides a measure for the strength of the relationship between the at least two nodes based on the information associated with the one or more factors and the information about the relationships among the plurality of nodes (see Rogynskyy, [0007]: “a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”; and [0085]: “The node profiles can include fields having name-value pairs or field-value pairs. The electronic activity parser 210 can be configured to parse the electronic activity to identify values for as many fields of the node profiles of the nodes with which the electronic activity is associated”); 
monitoring a change to at least a first decision from among a plurality of inter-related decisions, based on detecting a change to the information associated with the one or more factors, to determine whether a first change to the at least first decision represented by a first node in the plurality of nodes causes a second change to at least a second decision represented by a second node in the plurality of nodes (see Rogynskyy, [0101]: “Using the table and the representations 662a-c of the node profile, one can understand how the system 200 is capable of determining values of fields of node profiles and changes to node profiles as more electronic activities and data points are processed by the system 200”; [0186]: “In certain embodiments, certain changes to values in fields can trigger recalculating a connection strength irrespective of activity volume, for instance, when a new value under the employer field is added in the node”; [0259]: “The policy engine can be configured to then propagate the learning from that detected change across multiple matching strategies corresponding to one or more users, groups, accounts, and companies. The system can also be configured to find all past matching decisions that would have changed had the system detected the user-driven matching change before, and update those matching decisions retroactively using the new learning”; and [0393]: “using effort estimation and analyzing the content of electronic activities exchanged between two nodes, the system can further determine a relationship between the two nodes including predicting a boss-subordinate relationship between nodes”); and 
presenting a graphical interface, in response to detecting the first change, wherein the graphical interface comprises at least a representation of the first node, a representation of the second node, and a representation of a relationship between the first node and the second (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities”; [0085]; [0130]; [0395]: “The node graph generation system 200 can present one or more member node profiles for display”; and [0396]: “The node graph generation system 200 can provide access control options via a computing device to a member node or user thereof. The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”).


As per claim 16, Rogynskyy teaches a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (see Rogynskyy, [0021]: “Yet another aspect of the present disclosure relates to a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method”) comprising: 
obtaining information associated with one or more factors usable for making at least one decision from among a plurality of inter-related decisions represented by a plurality of corresponding nodes implemented in a computing environment by way of one or more data structures, wherein the computing environment provides access to resources that store information about relationships among the plurality of nodes (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities… The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems, document management systems, applicant tracking systems or other source of data that may maintain electronic activities, activities or records”; and [0410]: “It should be appreciated that the system 200 can be configured to generate such statistics for every user type or node having a certain title and comparing the statistics of such users or nodes to generate a benchmark for various parameters that may be factors that contribute to a performance of a user or node”), 
wherein a relationship is presentable as an edge connecting at least two related nodes from among the plurality of nodes, and strength of the relationship between the at least two nodes is measurable and definable based on associations between the inter-related decisions (see Rogynskyy, FIG. 28), strength of the relationship between the at least two nodes is measurable and definable based on associations between the inter-related decisions (see Rogynskyy, [0085]: “The electronic activity parser 210 can be configured to parse the electronic activity to identify one or more values of fields to be used in generating node profiles of one or more nodes and associate the electronic activities between nodes for use in determining the connection and connection strength between nodes”; and [0185]: “The node pairing engine 240 can compute a connection strength between nodes based on electronic activity associated with both of the nodes. More of the recent electronic activity between the two nodes will indicate a greater connection strength. Moreover, with different tags assigned to those electronic activities, the node pairing engine 240 can further determine the relationship between the two nodes and the context in which the two nodes are connected. For instance, two nodes may be connected through their work on one or more opportunities or one node may report to the second node, among others. The context behind the relationships can be derived from the electronic activity associated with the two nodes as well as other electronic activity associated with each node independent of the other node. In certain embodiments, the node pairing engine 240 can use metadata from the electronic activities to infer connection strength or relationships. For instance, the node pairing engine can compute an average time a node takes to respond to another node and use the average time to respond to determine a connection strength. In some embodiments, the average time to respond is inversely proportional to the strength of the connection. Furthermore, the node pairing engine 240 can look at other information relating to the electronic activities to infer connection strengths. If a node responds to another node outside of business hours can be an indicator of connection strength or connection relationships”); 
determining at least a value that provides a measure for the strength of the relationship between the at least two nodes based on the information associated with the one or more factors and the information about the relationships among the plurality of nodes (see Rogynskyy, [0007]: “a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”; and [0085]: “The node profiles can include fields having name-value pairs or field-value pairs. The electronic activity parser 210 can be configured to parse the electronic activity to identify values for as many fields of the node profiles of the nodes with which the electronic activity is associated”); 
monitoring a change to at least a first decision from among a plurality of inter-related decisions, based on detecting a change to the information associated with the one or more (see Rogynskyy, [0101]: “Using the table and the representations 662a-c of the node profile, one can understand how the system 200 is capable of determining values of fields of node profiles and changes to node profiles as more electronic activities and data points are processed by the system 200”; [0186]: “In certain embodiments, certain changes to values in fields can trigger recalculating a connection strength irrespective of activity volume, for instance, when a new value under the employer field is added in the node”; [0259]: “The policy engine can be configured to then propagate the learning from that detected change across multiple matching strategies corresponding to one or more users, groups, accounts, and companies. The system can also be configured to find all past matching decisions that would have changed had the system detected the user-driven matching change before, and update those matching decisions retroactively using the new learning”; and [0393]: “using effort estimation and analyzing the content of electronic activities exchanged between two nodes, the system can further determine a relationship between the two nodes including predicting a boss-subordinate relationship between nodes”); and 
presenting a graphical interface, in response to detecting the first change, wherein the graphical interface comprises at least a representation of the first node, a representation of the second node, and a representation of a relationship between the first node and the second node, wherein strength of the relationship between the first node and the second node is conspicuously ascertainable based on at least one visual characteristic of an edge connecting the first node and the second node (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities”; [0085]; [0130]; [0395]: “The node graph generation system 200 can present one or more member node profiles for display”; and [0396]: “The node graph generation system 200 can provide access control options via a computing device to a member node or user thereof. The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”).

INDEPENDENT:
As per claim 2, which depends on claim 1, Rogynskyy further teaches wherein at least a subset of the plurality of inter-related decisions are associated and ordered according to a hierarchy defined by one or more policies in an organization (see Rogynskyy, [0007]: “the method may include categorizing the connection into the connection category includes assigning a first hierarchical value to the first node profile and a second hierarchical value to the second node profile. In some embodiments of the method, the method may include generating, by the one or more processors, a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”; [0259]: “The policy engine can be configured to then propagate the learning from that detected change across multiple matching strategies corresponding to one or more users, groups, accounts, and companies. The system can also be configured to find all past matching decisions that would have changed had the system detected the user-driven matching change before, and update those matching decisions retroactively using the new learning”; and [0263]: “Different restriction policies can be linked together to form a hierarchy of restriction policies, preserving the order in which they should be applied”).
As per claim 3, which depends on claim 1, Rogynskyy further teaches wherein the first node is a neighboring node with respect to the second node (see Rogynskyy, FIG. 28).
As per claim 4, which depends on claim 1, further teaches wherein the first node is an upstream node with respect to the second node (see Rogynskyy, FIG. 28).
As per claim 5, which depends on claim 1, further teaches wherein the first node is a downstream node with respect to the second node (see Rogynskyy, FIG. 28).
As per claim 6, which depends on claim 2, further teaches wherein the first node is at a higher level of the hierarchy with respect to the second node (see Rogynskyy, [0007]: “the method may include categorizing the connection into the connection category includes assigning a first hierarchical value to the first node profile and a second hierarchical value to the second node profile. In some embodiments of the method, the method may include generating, by the one or more processors, a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”).
As per claim 7, which depends on claim 2, further teaches wherein the first node is at a lower level of the hierarchy with respect to the second node (see Rogynskyy, [0007]: “the method may include categorizing the connection into the connection category includes assigning a first hierarchical value to the first node profile and a second hierarchical value to the second node profile. In some embodiments of the method, the method may include generating, by the one or more processors, a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”).
As per claims 8 and 17, which respectively depend on claims 1 and 16, Rogynskyy further teaches wherein the graphical interface comprises: a first graphical feature comprising at least the representation of the first node, the representation of the second node, and the representation of the relationship between the first node and the second node; and a second graphical feature comprising one or more categories to which at least one of the first node or the second node belong (see [0395]: “The node graph generation system 200 can present one or more member node profiles for display”; and [0396]: “The node graph generation system 200 can provide access control options via a computing device to a member node or user thereof. The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”).
As per claims 10 and 19, which respectively depend on claims 1 and 16, Rogynskyy further teaches wherein the one or more factors comprise at least one of an event or a decision asset, such that a data stream associated with said event or decision asset is subscribable for the purpose of at least one of: monitoring at the occurrence of the event or a change to the decision asset, and receiving notifications about downstream or upstream affects for at least one of the occurrence of the event or the change to the decision asset (see Rogynskyy, [0079]: “When an enterprise client subscribes to a service provided by the node graph generation system 200, the enterprise client provides access to electronic activities maintained by the enterprise client by going through an onboarding process. That onboarding process allows the system 200 to access electronic activities owned or maintained by the enterprise client from one or more electronic activities sources”; and [0640]: “the data processing system 9300 provides a notification to a device to update a value of the object field of the record object based on the one or more values added to the one or more shadow object fields of the shadow record object”).
As per claim 20, which depends on claim 16, further teaches wherein at least a subset of the plurality of inter-related decisions are associated and ordered according to a hierarchy defined by one or more policies in an organization, and the first node being at least at a higher or a lower level of the hierarchy with respect to the second node (see Rogynskyy, [0342]: “Layers of filters can correspond to a hierarchy. For example, a first filter layer can include filtering policies, rules or logic established, based on or customized for a node in the node graph (e.g., a member node, an employee node, a user node, or an individual node). A second filter layer can include filtering policies, rules or logic established, based on or customized for an account. The account can refer to buyer account established by a seller for the buyer. A third filter layer can include filtering policies, rules or logic established, based on or customized for an organization. The organization can refer to or include a buyer organization, such as a company. A fourth filter layer can include filtering policies, rules or logic established by governmental agencies. A fifth filter layer (or master filter layer) can include filtering policies, rules or logic established, based on or customized for an administrator or provider of the node graph generation system 200 or electronic activity linking engine 250. Different entities can establish various types of filters with various thresholds, controls, rules or policies”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9, 11-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al. (US 2019/0361934) in view of Official Notice.
As per claim 11, Rogynskyy teaches a computer-implemented system comprising: 
at least one programmable processor (see Rogynskyy, [0021]: “Yet another aspect of the present disclosure relates to a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method”); and 
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (see Rogynskyy, [0021]: “Yet another aspect of the present disclosure relates to a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method”) comprising: 
obtaining information associated with one or more factors usable for making at least one decision from among a plurality of inter-related decisions represented by a plurality of corresponding nodes implemented in a computing environment by way of one or more data structures, wherein the computing environment provides access to resources that store information about relationships among the plurality of nodes (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities… The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems, document management systems, applicant tracking systems or other source of data that may maintain electronic activities, activities or records”; and [0410]: “It should be appreciated that the system 200 can be configured to generate such statistics for every user type or node having a certain title and comparing the statistics of such users or nodes to generate a benchmark for various parameters that may be factors that contribute to a performance of a user or node”), 
wherein a relationship is presentable as an edge connecting at least two related nodes from among the plurality of nodes, and strength of the relationship between the at least two nodes is measurable and definable based on associations between the inter-related decisions (see Rogynskyy, FIG. 28), strength of the relationship between the at least two nodes is measurable and definable based on associations between the inter-related decisions (see Rogynskyy, [0085]: “The electronic activity parser 210 can be configured to parse the electronic activity to identify one or more values of fields to be used in generating node profiles of one or more nodes and associate the electronic activities between nodes for use in determining the connection and connection strength between nodes”; and [0185]: “The node pairing engine 240 can compute a connection strength between nodes based on electronic activity associated with both of the nodes. More of the recent electronic activity between the two nodes will indicate a greater connection strength. Moreover, with different tags assigned to those electronic activities, the node pairing engine 240 can further determine the relationship between the two nodes and the context in which the two nodes are connected. For instance, two nodes may be connected through their work on one or more opportunities or one node may report to the second node, among others. The context behind the relationships can be derived from the electronic activity associated with the two nodes as well as other electronic activity associated with each node independent of the other node. In certain embodiments, the node pairing engine 240 can use metadata from the electronic activities to infer connection strength or relationships. For instance, the node pairing engine can compute an average time a node takes to respond to another node and use the average time to respond to determine a connection strength. In some embodiments, the average time to respond is inversely proportional to the strength of the connection. Furthermore, the node pairing engine 240 can look at other information relating to the electronic activities to infer connection strengths. If a node responds to another node outside of business hours can be an indicator of connection strength or connection relationships”); 
determining at least a value that provides a measure for the strength of the relationship between the at least two nodes based on the information associated with the one or more factors and the information about the relationships among the plurality of nodes (see Rogynskyy, [0007]: “a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”; and [0085]: “The node profiles can include fields having name-value pairs or field-value pairs. The electronic activity parser 210 can be configured to parse the electronic activity to identify values for as many fields of the node profiles of the nodes with which the electronic activity is associated”); 
monitoring a change to at least a first decision from among a plurality of inter-related decisions, based on detecting a change to the information associated with the one or more factors, to determine whether a first change to the at least first decision represented by a first node in the plurality of nodes, causes a second change to at least a second decision represented by a second node in the plurality of nodes (see Rogynskyy, [0101]: “Using the table and the representations 662a-c of the node profile, one can understand how the system 200 is capable of determining values of fields of node profiles and changes to node profiles as more electronic activities and data points are processed by the system 200”; [0186]: “In certain embodiments, certain changes to values in fields can trigger recalculating a connection strength irrespective of activity volume, for instance, when a new value under the employer field is added in the node”; [0259]: “The policy engine can be configured to then propagate the learning from that detected change across multiple matching strategies corresponding to one or more users, groups, accounts, and companies. The system can also be configured to find all past matching decisions that would have changed had the system detected the user-driven matching change before, and update those matching decisions retroactively using the new learning”; and [0393]: “using effort estimation and analyzing the content of electronic activities exchanged between two nodes, the system can further determine a relationship between the two nodes including predicting a boss-subordinate relationship between nodes”); and 
presenting a graphical interface, in response to detecting the first change, wherein the graphical interface comprises at least a representation of the first node, a representation of the second node, and a representation of a relationship between the first node and the second node, wherein strength of the relationship between the first (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities”; [0085]; [0130]; [0395]: “The node graph generation system 200 can present one or more member node profiles for display”; and [0396]: “The node graph generation system 200 can provide access control options via a computing device to a member node or user thereof. The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”),
the graphical interface comprising: 
at least the representation of the first node, the representation of the second node, and the representation of the relationship between the first node and the second node (see Rogynskyy, [0054]: “The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities”. 
Rogynskyy does not explicitly teach one or more categories to which at least one of the first node or the second node belong at least partially surround the first graphical feature, such that a first group of nodes belonging to a first category from among the one or more categories is aligned with the first category, and a second group of nodes belonging to a second category  form among the one or more categories is aligned with the second category.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Rogynskyy in view of Official Notice so that one or more categories to which at least one of the first node or the second node belong at least partially surround the first graphical feature, such that a first group of nodes belonging to a first category from among the one or more categories is aligned with the first category, and a second group of nodes belonging to a second category  form among the one or more categories is aligned with the second category.  One would be motivated to do so because Rogynskyy teaches in paragraph [0006]: “the method may include categorizing, by the one or more processors, the connection between the first node profile and the second node profile into a connection category of a plurality of predefined connection categories based on the extracted data”, and in paragraph [0396]: “The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”.
As per claims 9, 15, and 18, which respectively depend on claims 8, 14, and 17, Rogynskyy does not explicitly teach wherein the second graphical feature at least partially surrounds the first graphical feature, such that a first group of nodes belonging to a first category from among the one or more categories is aligned with the first category, and a second group of nodes belonging to a second category from among the one or more categories is 
These differences however pertain to the aesthetics of a graphical user interface and does not functionally distinguish the invention in terms of patenability.  Clearly the subjective nature of what information presented or displayed in graphical user interface or the design of the presented page does not change, modify or improve the functioning of the claimed subject matter.  Such display organization is well-known, routine, and conventional for simplicity and clarity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Rogynskyy in view of Official Notice so that the second graphical feature at least partially surrounds the first graphical feature, such that a first group of nodes belonging to a first category from among the one or more categories is aligned with the first category, and a second group of nodes belonging to a second category from among the one or more categories is aligned with the second category to help improve a human operators understanding of how changes to one or more decisions associated with the first group of nodes affect one or more decisions associated with the second groups of nodes.  One would be motivated to do so because Rogynskyy teaches in paragraph [0006]: “the method may include categorizing, by the one or more processors, the connection between the first node profile and the second node profile into a connection category of a plurality of predefined connection categories based on the extracted data”, and in paragraph [0396]: “The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”.
claim 12, which depends on claim 11, Rogynskyy further teaches wherein at least a subset of the plurality of inter-related decisions are associated and ordered according to a hierarchy defined by one or more policies in an organization (see Rogynskyy, [0007]: “the method may include categorizing the connection into the connection category includes assigning a first hierarchical value to the first node profile and a second hierarchical value to the second node profile. In some embodiments of the method, the method may include generating, by the one or more processors, a hierarchical data structure specifying a group node linked to a first member node corresponding to the first node profile and a second member node corresponding to the second node profile, the hierarchical data structure used to identify a hierarchy between the first member node and the second member node based on the connection category of the connection between the first node profile and the second node profile and the first hierarchical value and the second hierarchical value”; [0259]: “The policy engine can be configured to then propagate the learning from that detected change across multiple matching strategies corresponding to one or more users, groups, accounts, and companies. The system can also be configured to find all past matching decisions that would have changed had the system detected the user-driven matching change before, and update those matching decisions retroactively using the new learning”; and [0263]: “Different restriction policies can be linked together to form a hierarchy of restriction policies, preserving the order in which they should be applied”).
As per claim 13, which depends on claim 11, Rogynskyy further teaches wherein the first node is a neighboring node with respect to the second node (see Rogynskyy, FIG. 28).
As per claim 14, which depends on claim 11, Rogynskyy further teaches wherein the graphical interface comprises: a first graphical feature comprising at least the representation of the first node, the representation of the second node, and the representation of the relationship between the first node and the second node; and a second graphical feature comprising one or more categories to which at least one of the first node or the second node belong (see [0395]: “The node graph generation system 200 can present one or more member node profiles for display”; and [0396]: “The node graph generation system 200 can provide access control options via a computing device to a member node or user thereof. The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options. Using the access control interface generated and provided by the node graph generation system 200, the user can control which fields are presented for display”).


Conclusion
8.	For the reasons above, claims 1-20 have been rejected and remain pending.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 29, 2022